              Case 2:21-cr-00047-RAJ Document 33 Filed 08/19/21 Page 1 of 2




 1                                                                         Hon. Richard A. Jones

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7
      UNITED STATES OF AMERICA,                        NO. 2:21-cr-00047-RAJ
 8
                                                       ORDER CONTINUING TRIAL
                                Plaintiff(s),          DATE AND PRETRIAL MOTIONS
 9
                v.                                     DEADLINE
10
     RAMON EDUARDO GOMEZ LUGO,
11
                                Defendant(s).
12
            This matter comes before the Court on Defendant Ramon Eduardo Gomez Lugo’s
13
     Unopposed Motion to Continue Trial Date and Pretrial Motions Deadline (Dkt. # 31).
14
     Having considered the motion, and all the files and records herein, the Court finds and
15 rules as follows:

16          1. Taking into account the exercise of due diligence, a failure to grant a
     continuance in this case would deny counsel for the defendant the reasonable time
17
     necessary for effective preparation of this matter. Counsel was only substituted on this
18
     matter on July 9, 2021; and
19          2. Failing to grant a continuance in this matter is likely to result in a miscarriage
20 of justice; and

21
            3. The ends of justice are best served by a continuance and this interest
     outweighs the best interests of the public and the defendant in any speedier trial; and
22
            4. All of these findings are made within the meaning of 18 USC § 3161(h)(7)(A)
23 and (B)(i) and (iv).


     ORDER CONTINUING TRIAL DATE
     AND PRETRIAL MOTIONS DEADLINE - 1
              Case 2:21-cr-00047-RAJ Document 33 Filed 08/19/21 Page 2 of 2




 1          THEREFORE, IT IS ORDERED that Defendant’s Unopposed Motion to Continue

 2 Trial Date and Pretrial Motions Deadline (Dkt. # 31) is GRANTED. The trial date is
     continued from October 25, 2021, to January 18, 2022, at 9:00 a.m.
 3
            IT IS FURTHER ORDERED that all pretrial motions, including motions in
 4
     limine, shall be filed no later than December 2, 2021.
 5          IT IS FURTHER ORDERED that the time between the date of this Order through
 6 the new trial date of January 18, 2022, is excluded in computing the time within which a
     trial must be held pursuant to Title 18, United States Code, Section 3161, et seq.
 7

 8
            DATED this 19th day of August, 2021.
 9

10                                                    A
11                                                    The Honorable Richard A. Jones
                                                      United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23


     ORDER CONTINUING TRIAL DATE
     AND PRETRIAL MOTIONS DEADLINE - 2
